Motion Granted, Appeal Dismissed, and Memorandum Opinion filed June 7,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00749-CV

           JAKE’S INC. D/B/A JAKE’S FINER FOODS, Appellant

                                        V.

                        LAMARCUS HEARN, Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-48292


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed November 29, 2021
denying appellant’s motion to transfer the proceeding to arbitration. On May 24,
2022, the parties filed a joint motion to dismiss the appeal “with prejudice” as the
parties have agreed to transfer their proceeding to arbitration. The Texas Rules of
Appellate Procedure speak only of a dismissal of an appeal; neither “with prejudice”
nor “without prejudice” is appended to the word “dismissal.” See Tex. R. App. P.
42.1. We construe the motion as one for voluntary dismissal under Texas Rule of
Appellate Procedure 42.1(a)(1). So construed, the motion is granted, and the appeal
is dismissed.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         2